 20-01207-jlg        Doc 1      Filed 08/18/20 Entered 08/18/20 13:25:21            Main Document
                                              Pg 1 of 15



AYALA LAW, P.A.
1390 Brickell Ave, Ste 335
Miami, FL 33131
(305) 570-2208
Eduardo A. Maura, Esq.
eayala@ayalalawpa.com
Luis F. Quesada, Esq.
lquesada@ayalalawpa.com
Counsel to TM Solutions USA LLC

                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
In re:                                                         :
                                                               :    Case No. 20-11254-JLG
LATAM Airlines Group S.A., et al.,                             :
                                                               :    Chapter 11
         Debtors.                                              :
---------------------------------------------------------------x
TM Solutions USA LLC,                                          :
                                                               :    Adv. Pro. No.
         Plaintiﬀ,                                             :
                                                               :    CLASS ACTION
v.                                                             :
                                                               :    JURY TRIAL DEMANDED
LATAM Airlines Group S.A. Inc.,                                :
                                                               :
         Defendant.                                            :
---------------------------------------------------------------x

                                     CLASS ACTION COMPLAINT

        Plaintiﬀ TM Solutions USA LLC (“TM Solutions”), individually and on behalf of all others

similarly situated, by and through its counsel, brings this adversary proceeding against Defendant

LATAM Airlines Group S.A. Inc. (“LATAM”), a Debtor in the above-captioned bankruptcy case,

and alleges, upon its own knowledge or upon information and belief, as follows:

                                              INTRODUCTION

        Traveling can be a pleasurable experience, even when done for work. ae change in scenery

from the routine of the workplace can add a little motivation to the sometimes monotonous, long



                                           Class Action Complaint                                   1
    20-01207-jlg       Doc 1      Filed 08/18/20 Entered 08/18/20 13:25:21                  Main Document
                                                Pg 2 of 15



workdays. ae logistics of travelling are, however, never simple. Early arrivals at airports, check-

ins, luggage size issues, luggage misplacement problems, long security check lines, delays, and

the ultimate fear of every traveler: cancellations. Now, cancellations are bad enough when they

occur due to unforeseen reasons like weather, malfunctions, or a global pandemic. Consumers

suﬀer, but most understand that there are circumstances beyond an airline’s control. ais sort of

cancellations is not the subject of this lawsuit. ais lawsuit is about an airline intentionally, and as

a matter of policy, cancelling tickets for ﬂights that consumers already paid for, without their

consent, in order to resell them and enrich itself—all at the expense of stranded consumers.

                                                    PARTIES

           1.      TM Solutions is a Limited Liability Company formed under the laws of Florida and

does business in Miami, FL. Pedro Egusquiza (“Egusquiza”) is the owner and managing member

of TM Solutions.

           2.      LATAM is a Corporation that is incorporated in the Republic of Chile and has its

principal place of business in Santiago, Chile. At all relevant times, LATAM was doing business

in Miami, FL. LATAM is an international commercial air carrier that operates under the brand

name “LATAM Airlines.”

           3.      LATAM conducts extensive operations in the United States, particularly in Florida.

In 2015, LATAM inaugurated a 98,242 sq. ft maintenance facility at Miami International Airport

(“MIA”).1 LATAM is considered the busiest airline for cargo and the third busiest for passengers

at MIA.2 Besides Florida, LATAM also operates in California, Massachusetts, New York, and the

District of Columbia.




1
    See https://www.miamiherald.com/news/business/article50193715.html (last visited on August 18, 2020).
2
    Id.


                                            Class Action Complaint                                          2
 20-01207-jlg     Doc 1    Filed 08/18/20 Entered 08/18/20 13:25:21             Main Document
                                         Pg 3 of 15



                                JURISDICTION AND VENUE

       4.      ais is a class action lawsuit for damages within the jurisdiction of this Court.

       5.      ais adversary proceeding is commenced pursuant to Fed. R. Bankr. P. 7001. ais

Court has subject matter jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 157

and 1334. Additionally, this Court has jurisdiction pursuant to 28 U.S.C. § 1331 because some of

TM Solutions’ claims are brought under the Convention for the Uniﬁcation of Certain Rules for

International Carriage by Air (the “Montreal Convention”). Speciﬁcally, this Court has jurisdiction

under Art. 33(1) of the Montreal Convention.

       6.      Venue is proper in this district under 28 U.S.C. § 1409. ais adversary proceeding

is related to a Chapter 11 bankruptcy case (In re LATAM Airlines Group S.A., et al.; Case No. 20-

11254-JLG) pending in this district.

       7.      TM Solutions consents to entry of a ﬁnal order or judgment by the Bankruptcy

Court in this matter.

              FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS

       8.      TM Solutions is a company dedicated, primarily, to the wholesale of fresh produce

in the United States and other international markets.

       9.      On or about February 13, 2020, in his capacity as managing member and owner of

TM Solutions, Egusquiza had to travel to Miami, FL, for business meetings with one of TM

Solutions’ main partners in the United States.

       10.     Due to the nature of the meetings, Egusquiza called Andres Guerrero (“Guerrero”),

a food industry professional working for a TM Solutions aﬃliate in Lima, Peru, to travel with him




                                       Class Action Complaint                                     3
    20-01207-jlg       Doc 1      Filed 08/18/20 Entered 08/18/20 13:25:21         Main Document
                                                Pg 4 of 15



for the meetings. Egusquiza requested his assistant, Talia Peschiera (“Peschiera”), to purchase

ﬂights on the route LIM3-MIA-LIM for both of them.

           11.      On or about February 14, 2020, Peschiera proceeded to purchase Egusquiza and

Guerrero’s ﬂights. Peschiera was supposed to purchase ﬂights departing from LIM on the early

hours of February 19, 2020 and returning from MIA on the early hours of February 21, 2020.

However, Peschiera inadvertently purchased the inbound ﬂights for February 18, 2020, at

12:15AM rather than February 19, 2020, at a similar time.

           12.      TM Solutions paid $2,280 for Egusquiza and Guerrero’s roundtrip tickets.

           13.      Realizing the error, Peschiera called the customer service center of BudgetAir.com,

(“BudgetAir”), an online retailer LATAM uses to sell ﬂights. BudgetAir agents told Peschiera that:

(1) replacement tickets for the mistakenly purchased inbound ﬂights were around $1,800 and (2)

that she should call LATAM directly to solve the problem.

           14.      Peschiera, as instructed, called LATAM, which in turn told her to call BudgetAir

saying BudgetAir was the one that had to solve the problem.

           15.      Given the useless back-and-forth from one entity to the other, and after multiple

calls, Peschiera proceeded to look for ﬂights on the internet to replace the mistakenly purchased

LIM-MIA ﬂights.

           16.      Peschiera was able to ﬁnd substitute LIM-MIA ﬂights for Egusquiza and Guerrero

in American Airlines for $420 each. Given the drastic diﬀerence between changing ﬂights with

LATAM ($1,800) and buying new one-way inbound ﬂights, Peschiera, in consultation with

Egusquiza, proceeded to purchase the less expensive replacement ﬂights—as most reasonable

consumers would.



3
    Jorge Chávez International Airport in Lima, Peru.


                                              Class Action Complaint                                 4
    20-01207-jlg       Doc 1      Filed 08/18/20 Entered 08/18/20 13:25:21        Main Document
                                                Pg 5 of 15



           17.     Importantly, Peschiera, in her call with LATAM, told the customer service agent

what she was going to do—i.e., that given the diﬀerence in ﬂight prices, she would purchase new

one-way inbound ﬂights in the open market for Egusquiza and Guerrero.

           18.     At no point was Peschiera told that this would be a problem, or that it would have

any impact on the existing reservation.

           19.     At all times, Peschiera told both LATAM and its agents at BudgetAir that

Egusquiza and Guerrero were not going to use the inbound LIM-MIA ﬂights.

           20.     On February 20, 2020, Peschiera attempted to complete the check-in for Egusquiza

and Guerrero’s outbound ﬂight in LATAM’s website. To her surprise, there was no available

reservation with the original LATAM reservation code.

           21.     Peschiera called BudgetAir, which in turn told her to call LATAM, which in turn

told her to call BudgetAir again. Both LATAM and BudgetAir told Peschiera that it is the policy

of LATAM to cancel complete reservations (the entire roundtrip) once a passenger does not board

the inbound ﬂight (a so called “no-show” policy). Peschiera asked to speak to LATAM supervisors

but they would not speak to her.

           22.     Frustrated, and with no other options, Peschiera told Egusquiza about the LATAM

ﬁasco. Egusquiza then, stranded in Miami, proceeded to search for MIA-LIM ﬂights for him and

Guerrero since both had to return to Lima that same day or in the early hours of February 21, 2020.

           23.     Unfortunately, there were no direct MIA-LIM ﬂights. ae only option Egusquiza

could ﬁnd was a MIA-BOG4 ﬂight in Avianca on February 21, 2020, at 12:45AM and then an

additional ﬂight from Bogotá to Lima at 06:25AM. ae total cost for these ﬂights was $1,526.




4
    El Dorado International Airport in Bogotá, Colombia.


                                             Class Action Complaint                                5
    20-01207-jlg     Doc 1      Filed 08/18/20 Entered 08/18/20 13:25:21                     Main Document
                                              Pg 6 of 15



         24.     At no point did LATAM ask TM Solutions, or any of its agents (Peschiera,

Egusquiza, or Guerrero), for consent to cancel the already paid-for MIA-LIM return ﬂights.

         25.     At no point did TM Solutions, or any of its agents, tell LATAM that it could resell

the return ﬂights that had already been paid for by TM Solutions.

         26.     It would be very inexpensive and simple for LATAM to request their consumers’

consent to resell or cancel ﬂights that consumers will not use, but LATAM, as a matter of policy,

does not obtain this consent because it would deprive LATAM of a rather proﬁtable resale scheme

under its current “no-show” policy, whereby LATAM nets the price of a single ﬂight twice,

enlarging its already formidable bottom line.5

                                   CLASS ACTION ALLEGATIONS

         27.     Plaintiﬀ repeats and realleges paragraphs 1 through 26, as if fully set forth herein.

         28.     Plaintiﬀ brings this class action pursuant to Fed. R. Civ. P. 23(b)(2), (3), and (c)(4),

as made applicable to this adversary proceeding by Fed. R. Bankr. P. 7023.

         29.     Plaintiﬀ seeks certiﬁcation of the following Multistate Class:

                 All residents of the States of California, Florida, Massachusetts, New
                 York, and the District of Columbia who purchased a roundtrip ticket
                 with LATAM whose ﬂights were cancelled by LATAM without their
                 consent within the applicable limitations period.

         30.     Plaintiﬀ also seeks certiﬁcation of the following Florida Subclass:

                 All residents of the State of Florida who purchased a roundtrip ticket
                 with LATAM whose ﬂights were cancelled by LATAM without their
                 consent within the applicable limitations period.

         31.     Excluded from these classes are LATAM, its aﬃliates, subsidiaries, agents, board

members, directors, oﬃcers, employees, and/or their family members.


5
  In 2018, LATAM reported $9.8 billion in revenue, $758 million in operating income, and $213 million in net income.
In 2019, LATAM reported $190 million in operating income. See http://www.latamairlinesgroup.net/results-center
(last visited on August 18, 2020).


                                           Class Action Complaint                                                 6
 20-01207-jlg      Doc 1    Filed 08/18/20 Entered 08/18/20 13:25:21            Main Document
                                          Pg 7 of 15



                                            Numerosity

       32.      ais class action satisﬁes the numerosity requirement of Fed. R. Civ. P. 23(a)(1).

ae classes deﬁned in this Class Action Complaint are suﬃciently numerous that separate joinder

of each member is impracticable as the classes will include thousands of members.

                                           Commonality

       33.      ais class action satisﬁes the commonality requirement of Fed. R. Civ. P. 23(a)(2),

as the claims raise questions of law and fact common to each member of the classes, which include,

without limitation:

             (a) Whether LATAM’s “no-show” policy unjustly enriches LATAM.

             (b) Whether LATAM’s “no-show” policy makes LATAM liable to the class
                 members under the Montreal Convention.

             (c) Whether LATAM breached its contracts with the class members when it did
                 not provide ﬂights for which it had already received payment.

             (d) Whether LATAM’s “no-show” policy is unconscionable.

             (e) Whether LATAM should be required to obtain consent before cancelling
                 the class members’ already-purchased ﬂights.

             (f) Whether LATAM’s “no-show” policy is unfair and/or deceptive.

                                             Typicality

       34.      ais class action satisﬁes the typicality requirement of Fed. R. Civ. P. 23(a)(3), as

the claims made by TM Solutions are similar to those of the class members. For example, most

class members were stranded in airports due to LATAM’s unilateral cancellations, had to purchase

replacement ﬂights, and incur additional costs that they would not have otherwise.

                                             Adequacy

       35.      ais class action satisﬁes the adequacy requirement of Fed. R. Civ. P. 23(a)(4)

because TM Solutions, through its agents, will fairly and adequately protect and represent the



                                      Class Action Complaint                                      7
 20-01207-jlg      Doc 1    Filed 08/18/20 Entered 08/18/20 13:25:21           Main Document
                                          Pg 8 of 15



interests of each class member, since it has suﬀered the same wrongs as the class members.

       36.      TM Solutions and its agents are well aware of their responsibilities as a class

representative and have retained Ayala Law, P.A., which is experienced in complex litigation and

has the necessary resources to meet the costs and requirements of a case of this nature.

                                          Predominance

       37.      ae prerequisites for maintaining a class action under Fed. R. Civ. P. 23(b)(3) also

exist because there are questions of law or fact common to all class members that predominate

over any questions aﬀecting only individual members. aese questions include, without limitation:

             (a) Whether LATAM’s “no-show” policy unjustly enriches LATAM.

             (b) Whether LATAM’s “no-show” policy makes LATAM liable to the class
                 members under the Montreal Convention.

             (c) Whether LATAM breached its contracts with the class members when it did
                 not provide ﬂights for which it had already received payment.

             (d) Whether LATAM’s “no-show” policy is unconscionable.

             (e) Whether LATAM should be required to obtain consent before cancelling
                 the class members’ already-purchased ﬂights.

             (f) Whether LATAM’s “no-show” policy is unfair and/or deceptive.

                                            Superiority

       38.      ais class action satisﬁes the superiority requirement of Fed. R. Civ. P. 23(b)(3)

because a class action is superior to other available methods for the fair and eﬃcient adjudication

of this controversy for a variety of reasons, including, without limitation, that it would be an

ineﬃcient use of judicial resources to require each class member aﬀected by LATAM’s actions to

bring its own claim. Moreover, the case deals with common issues of law that may be adjudicated

uniformly in one single action without the unnecessary duplication of evidence, eﬀort, and expense

that numerous individual actions would require.



                                     Class Action Complaint                                      8
 20-01207-jlg         Doc 1   Filed 08/18/20 Entered 08/18/20 13:25:21          Main Document
                                            Pg 9 of 15



                              Class action under Fed. R. Civ. P. 23(b)(2)

       39.     ae prerequisites for maintaining a class action under Fed. R. Civ. P. 23(b)(2) exist

because by non-consensually cancelling the class members’ already-paid-for ﬂights, LATAM has

acted or refused to act on grounds that apply to the entire class, making injunctive and equitable

relief appropriate.

       40.     Speciﬁcally, TM Solutions seeks an order declaring that LATAM’s “no-show”

policy is deceptive, misleading, and that it violates applicable federal and state laws causing

damages to the class members. TM Solutions requests an injunction against LATAM, preventing

it from further taking advantage of unsuspecting class members through its “no-show” policy.

                              COUNT I – DECLARATORY ACTION
                                    28 U.S.C. § 2201, et seq.
                                (On Behalf of the Multistate Class)

       41.     Plaintiﬀ repeats and realleges paragraphs 1 through 40, as if fully set forth herein.

       42.     TM Solutions currently has an actual and justiciable controversy between it, as

representative of a class of plaintiﬀs, and LATAM.

       43.     Speciﬁcally, TM Solutions has a question of what its rights are vis-à-vis LATAM.

TM Solutions believes that LATAM’s “no-show” policy is void and unenforceable as a matter of

law. TM Solutions believes that LATAM’s “no-show” policy is unconscionable and that LATAM

should be required to obtain consumers’ consent before cancelling ﬂights that consumers already

paid for and that they expect to use.

       44.     TM Solutions’ doubts are bona ﬁde and are primarily born out of the losses and

waste of money incurred as a result of what it believes is LATAM’s conduct or neglect of their

responsibility to fulﬁll its promises to it and other class members.




                                        Class Action Complaint                                     9
 20-01207-jlg      Doc 1     Filed 08/18/20 Entered 08/18/20 13:25:21             Main Document
                                          Pg 10 of 15



       45.      LATAM will contend that it disclosed its “no-show” policy and that the “no-show”

policy is enforceable.

       46.      Because of the diametrically opposed views of the parties, there is an actual, present

need for this Court’s declaration.

       47.      ae unsettled state of aﬀairs between the class members and LATAM creates a

ﬁnancial burden on class members who purchased (and will continue to purchase) LATAM’s

ﬂights, unaware of the risks they face in the event they cannot complete one leg of their ﬂights,

and LATAM charges them more than the open market to replace one-way ﬂights.

       WHEREFORE, based on the allegations in this Count I of this Class Action Complaint,

TM Solutions demands a judgment against LATAM declaring:

             (a) aat LATAM’s “no-show” policy is void and unenforceable;

             (b) aat LATAM has an aﬃrmative duty to request a consumer’s consent
                 before cancelling paid trips; and

             (c) Any such other and further relief as this Court may deem just and proper.

              COUNT II – VIOLATION OF THE MONTREAL CONVENTION
                            (On Behalf of the Multistate Class)

       48.      Plaintiﬀ repeats and realleges paragraphs 1 through 40, as if fully set forth herein.

       49.      LATAM is a “carrier” within the meaning of the Montreal Convention.

       50.      Under Art. 19 of the Montreal Convention, “[t]he carrier is liable for damage

occasioned by delay in the carriage by air of passengers,” unless the carrier “took all measures that

could reasonably be required to avoid the damage” or it was impossible for it to take such

measures.




                                      Class Action Complaint                                       10
 20-01207-jlg       Doc 1      Filed 08/18/20 Entered 08/18/20 13:25:21          Main Document
                                            Pg 11 of 15



       51.     When LATAM cancelled TM Solutions’ MIA-LIM ﬂights, despite TM Solutions

having warned LATAM that Egusquiza and Guerrero were not going to board the LIM-MIA ﬂight,

LATAM violated Art. 19 of the Montreal Convention.

       52.     When LATAM, after learning that Egusquiza and Guerrero were not going to board

the LIM-MIA ﬂight, cancelled their MIA-LIM return ﬂights, LATAM caused damages that were

easily avoidable.

       53.     When LATAM cancels ﬂights that consumers already paid for, without ﬁrst

obtaining their consent, and leave consumers stranded, scrambling for expensive last-minute

ﬂights, LATAM violates Art. 19 of the Montreal Convention.

       54.     It would be very easy for LATAM to request consent from TM Solutions and other

class members before cancelling their ﬂights and take appropriate measures to avoid unsuspecting

consumers being stranded at the airport. For example, LATAM could have called or texted

Peschiera, Egusquiza, or Guerrero, and requested consent to cancel their ﬂights.

       55.     It would be unreasonable to force class members to purchase a more expensive

replacement ﬂight with LATAM rather than purchase a more economical option with another

airline to replace one leg of a trip in situations where consumers, for one reason or another, cannot

board their original ﬂights.

       56.     LATAM’s violation of the Montreal Convention caused damages to TM Solutions

and other similarly situated class members.

       WHEREFORE, TM Solutions requests a judgment for statutory damages as prescribed by

the Montreal Convention, prejudgment interest, attorney’s fees and costs, and any other relief that

the Court deems just and equitable.




                                      Class Action Complaint                                      11
    20-01207-jlg    Doc 1      Filed 08/18/20 Entered 08/18/20 13:25:21                   Main Document
                                            Pg 12 of 15



                               COUNT III – UNJUST ENRICHMENT
                                 (On Behalf of the Multistate Class)

         57.     Plaintiﬀ repeats and realleges paragraphs 1 through 40, as if fully set forth herein.

         58.     TM Solutions brings this claim on behalf of the Multistate Class as there are no

true conﬂicts (i.e., case-dispositive diﬀerences) among the various states’ unjust enrichment laws.

See Appendix A. In the alternative, TM Solutions brings this claim under the laws of the states

where TM Solutions and other class members reside and/or purchased their tickets.

         59.     TM Solutions conferred a beneﬁt on LATAM in the form of payments for two

roundtrip tickets for the route LIM-MIA-LIM.

         60.     LATAM knowingly and voluntarily accepted this beneﬁt by collecting payment

from TM Solutions as well as every time a class member purchases a roundtrip ticket.

         61.     LATAM did not provide the class members all or part of the service they paid for,

while retaining the class members’ payments.

         62.     Moreover, on information and belief, LATAM resold the class members’ ﬂights in

the open market and proﬁted twofold or more on seats that belonged to the class members, who

were left stranded at airports having to scramble for last-minute expensive ﬂights to obtain what

LATAM took from them.6

         63.     As a result, LATAM beneﬁted by being unjustly enriched from the payments they

received from thousands of consumers, while not providing these consumers with at least one leg

of their ﬂights, and instead reselling the seats.




6
 LATAM does not lose any money by ﬂying with the class members/consumers’ seats empty because these seats
were already paid for. Moreover, in a scenario where consumers do not make it to both legs of their trips, LATAM
would spend less fuel because it would be carrying less weight while having been paid for the seat in full.


                                          Class Action Complaint                                             12
 20-01207-jlg     Doc 1     Filed 08/18/20 Entered 08/18/20 13:25:21            Main Document
                                         Pg 13 of 15



       WHEREFORE, TM Solutions requests an order declaring that LATAM was unjustly

enriched, for monetary damages, prejudgment interest, attorney’s fees and costs, and any other

relief that the Court deems just and equitable.

  COUNT IV – VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR TRADE
                                   PRACTICES ACT
                              § 501.201 et seq., Fla. Stat.
        (On behalf of the Multistate Class or, alternatively, the Florida Subclass)

       64.     Plaintiﬀ repeats and realleges paragraphs 1 through 40, as if fully set forth herein.

       65.     ais is an action for LATAM’s violation of the Florida Deceptive and Unfair Trade

Practices Act (“FDUTPA”).

       66.     FDUTPA renders unlawful any “unfair methods of competition, or unconscionable,

deceptive, or unfair acts or practices in the conduct of any trade or commerce.” § 501.202(2), Fla.

Stat. Under FDUTPA, “trade or commerce” is deﬁned to include the “advertising, soliciting,

providing, oﬀering, or distributing, whether by sale, rental, or otherwise, of any good or service.”

§ 501.203(8), Fla. Stat.

       67.     TM Solutions and other class members are consumers within the meaning of

FDUTPA.

       68.     LATAM’s actions were unfair and deceptive in that they gouge the price for

changing ﬂights in such a way that forces consumers to purchase ﬂights with other airlines when

they cannot make one leg of their roundtrip reservation.

       69.     LATAM’s actions were unfair and deceptive in that they resell ﬂights that were

already paid for by the class members and that the class members intended to use.

       70.     LATAM’s actions were unfair and deceptive in that they intentionally do not

request a consumer’s consent to cancel their ﬂights, so it can then resell the class members’ seats

and make twice or more the money on the same seat.



                                      Class Action Complaint                                      13
 20-01207-jlg     Doc 1     Filed 08/18/20 Entered 08/18/20 13:25:21             Main Document
                                         Pg 14 of 15



       71.     LATAM’s actions were unfair and deceptive in that it is in the best position to

obtain a consumer’s consent before cancelling and reselling ﬂights already paid for by the class

members. LATAM, however, has no interest in obtaining consumers’ consent, as evidenced by

the fact that even when TM Solutions’ agents warned LATAM and its agents that Egusquiza and

Guerrero were not going to board the inbound LIM-MIA ﬂights and that it was going to purchase

one-way replacement ﬂights for them, LATAM still cancelled ﬂights that it knew or should have

known TM Solutions intended and needed to use.

       72.     LATAM’s actions violate FDUTPA because it is extremely unfair that the class

members have to pay exorbitant prices for last-minute ﬂights, when they had already paid LATAM

for ﬂights, and they did not give LATAM permission to cancel them or resell them.

       73.     A reasonable consumer has a reasonable expectation of having the ability to use

return ﬂights even if he or she, for one reason or another, cannot board the original inbound ﬂight.

       74.     When LATAM, without obtaining a consumer’s consent, cancels ﬂights for which

it already received full payment, it engages in a practice that is deceptive and unfair.

       75.     LATAM’s acts, as described supra, are to be considered unconscionable, deceptive,

or unfair acts or practices as deﬁned by FDUTPA.

       76.     As a direct and proximate cause of LATAM’s unlawful acts, TM Solutions and the

members of the Multistate Class or, alternatively, the Florida Subclass have been damaged in that

they have sustained losses that they would otherwise not have sustained but for LATAM’s actions.

       WHEREFORE, TM Solutions requests an order for monetary damages for LATAM’s

violation of FDUTPA, prejudgment interest, attorney’s fees and costs pursuant to § 501.211(2),

Fla. Stat., an injunction against LATAM, and any other relief that the Court deems just and

equitable.




                                      Class Action Complaint                                     14
 20-01207-jlg     Doc 1     Filed 08/18/20 Entered 08/18/20 13:25:21             Main Document
                                         Pg 15 of 15



                                 DEMAND FOR JURY TRIAL

Plaintiﬀ demands a trial by jury on all claims so triable.

Dated: August 18, 2020

                                                       Respectfully submitted,


                                                       Eduardo A. Maura, Esq.
                                                       Luis F. Quesada, Esq.
                                                       Attorneys for Plaintiﬀ
                                                       Ayala Law, P.A.
                                                       1390 Brickell Ave, Ste 335
                                                       Miami, FL 33131
                                                       Telephone: 305-570-2208
                                                       Email: eayala@ayalalawpa.com

                                                       By: /s/ Eduardo A. Maura
                                                               Eduardo A. Maura
                                                               Florida Bar No. 91303




                                      Class Action Complaint                                 15
